Order entered September 10, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-13-00397-CR
                                       No. 05-13-00399-CR
                                       No. 05-13-00406-CR
                                       No. 05-13-00407-CR

                        OCTAVIOUS JAMES JACKSON, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                    On Appeal from the 363rd Judicial District Court
                                 Dallas County, Texas
     Trial Court Cause Nos. F08-20340-W, F08-20341-W, F12-70580-W, F12-70581-W

                                            ORDER
       The Court REINSTATES the appeals.

       On August 28, 2013, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. We have received the reporter’s record. Therefore, in the

interest of expediting the appeals, we VACATE the August 28, 2013 order requiring findings.

       Appellant’s brief is due within thirty days of the date of this order.


                                                       /s/    DAVID EVANS
                                                              JUSTICE